Case 1:18-cr-00470-PAB Document 386 Filed 03/25/20 USDC Colorado Page 1 of 5


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Case No. 18-CR-00470-PAB-8
   UNITED STATES OF AMERICA,
          Plaintiff,
   v.
   SOLOMON BARRIOS GARCIA,

          Defendant.



                MOTION FOR NON-GUIDELINE SENTENCE
   __________________________________________________________________

          The Defendant, through counsel, hereby moves this Court for a variance from the
   Sentencing Guideline in this case. As grounds:

          Conferral

          The Government, per Stephanie Podolak, AUSA, wishes to reserve its position until
   sentencing.

          Discussion of 18 U.S.C §3553(a)

          After United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed. 2d 621

   (2006), sentencing courts must treat the guidelines as just one of a number of sentencing

   factors set forth in 18 U.S.C. § 3553(a). The Guidelines are no longer mandatory, but

   advisory. The primary directive in Section 3553(a) is for sentencing courts to “impose a

   sentence sufficient, but not greater than necessary, to comply with the purposes set forth

   in paragraph 2.” Section 3553(a)(2) states that such purposes are:

          (A) to reflect the seriousness of the offense, to promote respect for the law, and to
          provide just punishment for the offense;

          (B) to afford adequate deterrence to criminal conduct;

          (C) to protect the public from further crimes of the defendant; and


                                                    1
Case 1:18-cr-00470-PAB Document 386 Filed 03/25/20 USDC Colorado Page 2 of 5


          (D) to provide the defendant with needed educational or vocational training,
          medical care, or other correctional treatment in the most effective manner.

          Defendant wishes to highlight certain sentencing factors, which the Court is to

   consider pursuant to 18 U.S.C. § 3553.

          1) The nature and circumstances of the offense and the history and
             characteristics of the defendant (§ 3553(a)(1)).

          Nature and Circumstances of the Offense

          The Defendant pled guilty to conspiracy to distribute five kilos or more of a

   controlled substance containing a detectable amount of Cocaine. 18 U.S.C. §841 & 846.

   As noted by the presentence investigation, the Defendant was briefly a “mule” for the

   enterprise in the first two weeks of February, 2018. In the discovery, Mr. Barrios Garcia

   does not appear to have had any direct contact with the leaders of the enterprise, Omar

   Chavez-Guttierez, Jose Rodolfo-Pena, Eduardo Ramon Tarango-Tarango, Jose

   Valenzuela-Vargas and Armando Colacion-Talamantes. The discovery does not disclose

   any phone calls between the Defendant and any co-conspirators. Rather, the Defendant

   only had minimal direct contact with co-defendant, Maria Lourdes Garcia-Arambula

   a/k/a “Lulu.” The Probation Department has noted Mr. Barrios Garcia’s limited role as a

   courier.

          Characteristics of the Defendant

          The Defendant is a thirty-seven-year-old United States citizen. Mr. Barrios-

   Garcia has a limited criminal history, including five misdemeanors. Most of Mr. Barrios’

   criminal history is from 2008 or earlier (except a DUI).

          Mr. Barrios-Garcia’s parents live in Longmont, CO (father), and El Paso Texas.

   The Defendant grew up with his father in Longmont, CO. The Defendant has a strong

   familial support structure in Colorado, including his father, a sister, and nieces and


                                                    2
Case 1:18-cr-00470-PAB Document 386 Filed 03/25/20 USDC Colorado Page 3 of 5


   nephews in Colorado. The other side of Defendant’s family mostly live in El Paso,

   Texas.

            The Defendant has attached letters to this motion. The letters come from family,

   friends, and an employer, detailing Mr. Barrios-Garcia’s skills as a construction worker

   and painter. Nearly all the letters note the Defendant’s long and positive work history as

   well as his truthful and good nature. Defendant has prospects for residence and

   employment in Longmont, Colorado with Jorge Valdez, one of the letters’ authors, when

   he is released from custody. Although not a justification, this offense was committed

   mid-winter when the Defendant’s work was very slow.

            Defendant has been in custody for one year and thirteen days at the time of this

   writing. He has been a model prisoner. During the custody time, Defendant began

   attending Bible study in the detention center. For the last five months, Defendant has

   been leading the Bible study program in the detention center. He has discussed positively

   his spiritual growth while in custody at length with counsel as it will affect his future

   choices in life.

            2) The need for the sentence to reflect the seriousness of the offense, provide
            adequate punishment, promote respect for the law, to provide deterrence to
            criminal conduct, and to protect the public from future crimes, and to
            provide the defendant with the necessary correctional treatment in the most
            effective manner (§ 3553(a)(3)).

            Mr. Barrios Garcia was recruited to be a mule in this case. He traveled to

   Colorado as a courier. He had no hand in the planning of the conspiracy, nor was he a

   longstanding member. He appears to have had minimal contact with the other members

   of the conspiracy. He is not recorded on any telephone calls during the long term of

   wiretap-based surveillance in the investigation. The parties and the probation department

   have agreed that the Defendant is entitled to an adjustment for a minimal role in the


                                                     3
Case 1:18-cr-00470-PAB Document 386 Filed 03/25/20 USDC Colorado Page 4 of 5


   conspiracy.

           3) The kinds of sentences available (§ 3553(a)(3)).

           The Court can impose a variety of sentences since Defendant qualifies for the

   “safety-valve” exception to mandatory minimums according to the First Step Act., 18

   U.C.S. §3553(f)(1)-(5). In addition to the required amount of criminal history points, the

   Defendant has performed his obligations to the government.


           4) The kinds of sentences and the sentencing range established for the
           applicable guideline range.

           The Guideline Range in this case is 70-87 months. However, Defendant has

   lodged objections to the presentence report, which may lower his criminal history

   category and the points assessed for his offense. Moreover, Defendant has identified a

   discrepancy between the applicable Sentencing Guideline Section and the somewhat

   recent First Step Act, which created a safety valve exception for persons with no more

   than four criminal history points. The applicable Guideline section still limits the safety

   valve section to one criminal history point. Should the Guideline Section be harmonized

   with the statute in order to give the latter the intended legislative effect, the resulting

   point assessment for the offense would be seventeen. With a criminal history category of

   three, the Defendant’s Guideline sentence would be thirty to thirty-seven months.

           Also, Defendant contends paragraph 72 of the presentence report improperly

   attributed two points to Mr. Barrios-Garcia’s conviction because his sentence was 60

   days, not more than 60, as required by Guideline section 4A1.1(b).

       5) Any pertinent policy statements issued by the United States Sentencing
   Commission.

           Mr. Barrios-Garcia contends his criminal history is overstated. U.S. Sentencing

   Guidelines §4A1.39(b). Aside from a 2012 DUI (¶73 PSIR), two of his countable

                                                      4
Case 1:18-cr-00470-PAB Document 386 Filed 03/25/20 USDC Colorado Page 5 of 5


   convictions occurred in 2008 (¶¶71-72). This offense occurred in 2018. Based upon a

   matter of days or months, Mr. Barrios’ 2008 convictions would not be counted at all.

          Conclusion

          Defendant was collateral to an investigation involving drug dealing in 2018. In

   2018, he was solicited and agreed to act as a courier for illegal drugs. He had a minimal

   role in the conspiracy. He appears to have a good work history and substantial ties to the

   community to foster his rehabilitation, which he has already started in detention.

   Defendant requests a non-guideline sentence of thirty to thirty-seven months.

                                                        Respectfully submitted,

          Dated: March 25, 2019                          s/Jonathan S. Willett
                                                        Attorney for Defendant
                                                        255 Canyon Blvd, Suite 100
                                                        Boulder, CO 80302
                                                        Telephone: (303) 832-5648
                                                        Facsimile: (303) 832-7813


                                 CERTIFICATE OF SERVICE
          I hereby certify that the foregoing Pleading was served electronically by the ECF
   system on March 25, 2020 to:

   Stephanie Podolak, AUSA
   Stephanie.podolak@usdoj.gov

   s/ Jonathan S. Willett




                                                   5
